Citation Nr: 1800065	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-24 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the Navy Reserves from April 1954 to July 1960 and on active duty in the United States Army from July 1960 to July 1962. 

This matter comes before the Board of Veterans Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a travel board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017. At that hearing, the record was held open for 60 days. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between in-service noise exposure and the Veteran's current bilateral hearing loss disability. 

2. The weight of the evidence is against finding a nexus between in-service noise exposure and the Veteran's current tinnitus disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

The Veteran testified at the March 2017 hearing that he was in the AG Pay section of the Army where he was involved in "war games" maneuvers every 3-4 months that exposed him to heavy artillery noise with no ear production. He reported that he first noticed hearing loss and tinnitus at Fort Stewart in Georgia in spring 1962. The Veteran indicated he saw a medic and doctor in service. His wife also testified that the Veteran suffers from hearing loss and began using hearing aids in the 1980s. 

The Veteran reported no hearing loss at his April 1954 enlistment examination for the Navy Reserves and had a 15/15 on the "whispers test". 

The Veteran reported no hearing loss at his July 1960 induction examination for the army. He also had a 15/15 on the "whispers test". 

In May 1962, the Veteran had a separation examination where an audiogram was performed. 

On the separation audiological evaluation in May 1962 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
-5
-5
LEFT
15
15
15
-5
5

The veteran reported on his separation examination that he was in "very very good" health. Service treatment records are silent for any reports of hearing loss or tinnitus. 

The Veteran had a VA examination in October 2011. 

On the authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
65
70
LEFT
65
55
60
65 
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 in the left ear.

The VA examiner noted that the Veteran was exposed to field artillery in service so acoustic trauma was conceded. The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to this in-service acoustic trauma. The VA examiner notes that the Veteran's service treatment records were silent for complaints of findings of hearing loss. Moreover, there is no sufficient scientific basis for the existence of delayed onset hearing loss. 

In April 2017, the Veteran had a private audiological evaluation that noted that the Veteran has reported bilateral hearing loss for five years or more. The Veteran has also reported tinnitus for five years or more. There was a notation of a history of noise exposure from the military but no nexus opinion was issued. 

In terms of element (1), the Veteran does have a current bilateral hearing loss disability as noted in the October 2011 VA audiogram. In terms of element (2), the Veteran was exposed to noise in service. In terms of element (3), the weight of the evidence is against finding that the Veteran's current bilateral hearing loss is related to service. There is no evidence of hearing loss reported in service or found through either the whispers testing or the separation audiogram. Moreover, there is no evidence of hearing loss reported within a year of separation of service. The Veteran also testified that he received hearing aids in the 1980s which is at least 18 years after service. Finally, the VA examiner's negative nexus opinion considered the Veteran's current medical condition as well as his medical history. Therefore, the weight of the evidence is against finding a nexus between service and the Veteran's current bilateral hearing loss condition. 

B. Tinnitus

The Veteran reported at the hearing that he first noticed hearing loss and tinnitus at Fort Stewart in Georgia in spring 1962.

At the VA examination in October 2011, the Veteran reported a previous problem with tinnitus approximately 6-7 years before that examination when he experienced bilateral tinnitus for three weeks. The Veteran was instructed to use mineral oil in his ears and the tinnitus ceased. The Veteran currently reported that tinnitus occurs every 4-5 months and lasts for one hour. 

The VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to service due to the report of an onset 44 years after service. Moreover, there were no complaints of tinnitus in the service treatment records. 

In terms of element (1), the Veteran does have a current tinnitus disability as noted in the October 2011 VA audiogram. In terms of element (2), the Veteran was exposed to noise in service. In terms of element (3), the weight of the evidence is against finding that the Veteran's current tinnitus disability is related to service. The Veteran did not report any tinnitus disability in service or within a year of service. Moreover, the Veteran reported to the VA examiner that his tinnitus had an onset 44 years after service. Therefore, the weight of the evidence is against finding a nexus between the Veteran's current tinnitus disability and service. 

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in an August 2011 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with an examination that properly documented his conditions. 



ORDER


Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


